Citation Nr: 1047426	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-24 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange.

2.  Entitlement to service connection for depression, also 
claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for swelling of the ankles, 
also claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for kidney stones, also 
claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for an adrenal gland tumor, 
also claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral eye 
condition, also claimed as secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1966 to February 1970.  The Veteran is in receipt of, among other 
things, a Combat Action Ribbon and the Vietnam Service Medal, 
with two stars, for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Thereafter, the Veteran requested his claim be 
transferred to the RO in Muskogee, Oklahoma.  

The issues regarding entitlement to service connection for 
swelling of the ankles, kidney stones, an adrenal gland 
tumor and a bilateral eye condition are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the country of Vietnam and, therefore, 
was exposed to Agent Orange herbicide during his active military 
service.  

2.  The Veteran is currently diagnosed with diabetes mellitus, 
type II, and resolving all reasonable doubt in favor of the 
Veteran, his diabetes is related to his military service.

3.  The Veteran does not have a diagnosis of depression. 


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type II was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2010).

2.  The Veteran's claimed depression was not incurred in or 
aggravated by military service and it was not caused or 
aggravated by a service connected disability, to include diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306,  3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2006.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   

With regard to the depression issue on appeal, since the Board 
has concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a psychiatric examination in 2007.  The 
examination is adequate because it is based on a thorough 
examination, a description of the Veteran's pertinent medical 
history, a complete review of the claims folder and appropriate 
diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 
(holding an examination is considered adequate when it is based 
on consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  


Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Diabetes Mellitus, Type II

The Veteran claims he has diabetes mellitus, type II as a result 
of his military service.

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for diabetes may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  This presumption is inapplicable here because 
the earliest evidence of the Veteran's diabetes is 2004, decades 
after service. 

There also exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, 
type II, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  A Veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  

In this case, the Veteran's service records confirm the Veteran 
not only served in the country of Vietnam during the Vietnam War 
Era, but received, among other things, a Combat Action Ribbon for 
his combat service in Vietnam against hostile forces.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

Accordingly, the Veteran is presumed to have been exposed to 
Agent Orange during his military service.  As indicated above, 
diabetes mellitus, type II, is a listed condition presumptively 
associated with herbicide exposure. 38 C.F.R. § 3.309(e).  Thus, 
the Veteran is presumptively entitled to service connection for 
diabetes mellitus, type II unless there is medical evidence 
sufficient to rebut this presumption by associating the Veteran's 
diagnosis with some other post-service factor.

The pertinent inquiry then is whether the medical evidence in 
this case rebuts the statutory presumption of entitlement to 
service connection for diabetes mellitus, type II, in light of 
the Veteran's presumed exposure to Agent Orange.  The Board, 
resolving the benefit of the doubt in favor of the Veteran, 
concludes it does not.

After service, the Veteran was first diagnosed with diabetes 
mellitus, type II in 2004, decades after service.  Prior to this 
time, the Veteran has a lengthy history of rheumatoid arthritis 
and uncontrolled hypertension.  Due to these conditions, the 
Veteran was on various medications, to include steroids.  The 
Veteran concedes from 1994 to 2004, the time he was diagnosed 
with diabetes, he had gained approximately 100 pounds. 

The Veteran was afforded a VA examination in July 2006 where the 
examiner felt that the Veteran's 35 year history of taking 
steroids for his rheumatoid arthritis and his significant weight 
gain were the principal reasons behind the Veteran's development 
of diabetes mellitus.  The examiner, however, did not address at 
all the fact that the Veteran is presumed to have been exposed to 
herbicides, and specifically Agent Orange, in the military.

In contrast, the Veteran was afforded a VA examination in April 
2008 where the examiner weighed Agent Orange exposure against 
other post-service factors, to include weight gain and prolonged 
steroid use.  The VA examiner ultimately concluded, however, that 
a definitive opinion with regard to the likely etiology of the 
Veteran's diabetes could not be made without resorting to mere 
speculation.  The examiner explained that all factors mentioned 
are significant contributors to the development of diabetes 
mellitus, type II.

The Board finds while there is some medical evidence suggesting 
the Veteran's diabetes mellitus, type II is not related to Agent 
Orange exposure, the evidence is not substantial or definitive 
enough to rebut the presumption of service connection in light of 
the circumstances of the Veteran's service.  At the very least, 
the evidence is in relative equipoise.

Thus, resolving all reasonable doubt in favor of the Veteran, the 
Board concludes entitlement to service connection for diabetes 
mellitus, type II, is warranted.

Depression

Here, the Veteran claims he has depression secondary to his 
diabetes mellitus, type II.

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Board initially notes the Veteran's service treatment records 
are silent as to any complaints, treatment or diagnoses of any 
psychiatric symptomatology.

As indicated above, however, the Veteran does not indicate his 
depression is due to any in-service incident, but rather 
secondary to his diabetes mellitus, type II.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

The Board also finds noteworthy that the Veteran recently was 
awarded service connection for posttraumatic stress disorder in a 
December 2007 rating decision.  

After service, VA and private treatment records are silent as to 
a diagnosis of depression.  The Veteran was afforded a VA 
examination in November 2007 associated with his PTSD claim.  In 
the examination, the examiner diagnosed the Veteran with PTSD, 
but not depression.  Depressive symptoms were noted, but again, 
were associated with the Veteran's underlying diagnosis of PTSD.  
The Veteran does not have a separate, identifiable psychiatric 
diagnosis apart from PTSD.  The Veteran cannot be awarded twice 
for the same symptomatology.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (holding separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition).

In short, the Veteran does not currently have a diagnosis of 
depression and his "depressive symptoms" are already 
compensated for under his service connected PTSD.  Service 
connection first and foremost requires medical evidence of a 
current diagnosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  The most probative evidence of 
record is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is granted.

Entitlement to service connection for depression, also claimed as 
secondary to service connected diabetes mellitus, type II, is 
denied.




REMAND

The Veteran claims he has many other conditions related to his 
diabetes, to include swelling of his lower extremities, kidney 
stones, adrenal gland tumor and bilateral vision problems.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran was afforded a VA examination in July 
2006 where the examiner found the Veteran had no evidence of 
kidney disease, diabetic retinopathy, diabetic neuropathy, 
gastroparesis or peripheral neuropathy.  The examiner did note 
edema of the feet since the late 1990s, but the examiner related 
this to vascular insufficiency or obesity.  The examiner also 
noted the Veteran's diagnosis of rheumatoid arthritis since 1972.

Thereafter, VA outpatient treatment records and a subsequent 2008 
VA examination note continued complaints of blurred vision, 
swelling and numbness of the lower extremities, and a history of 
recurrent kidney stones.

The Board notes that no attempts were made to obtain any records 
associated with the Veteran's rheumatoid arthritis diagnosis in 
the 1970s.  

As indicated above, service connection for diabetes mellitus, 
type II, is warranted.  Thus, the Veteran should be afforded a 
new VA examination to ascertain any and all complications of the 
Veteran's disability especially in light of his current 
complaints.

Attempts should also be made to obtain any and all VA outpatient 
treatment records from December 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete release forms 
authorizing VA to request any and all of his private 
treatment records for any identified provider from 
1970 to 1993.  These medical records should then be 
requested, and the RO should specify that actual 
treatment records, as opposed to summaries, are 
needed. All efforts to obtain these records, including 
follow-up requests, if appropriate, should be fully 
documented.

2. Obtain the Veteran's medical records 
from the VA Medical Center for the time 
period December 2007 to the present.  Any 
negative responses should be documented in 
the file. 

3.  After the above documents are obtained, 
to the extent available, schedule the 
Veteran for appropriate examinations for 
his claimed swelling of the ankles, kidney 
stones, adrenal gland tumor and bilateral 
eye condition to determine the nature and 
etiology of any condition found, to include 
whether they were caused or aggravated by 
the Veteran's service connected diabetes 
mellitus, type II. The claims folder must 
be made available to the examiner(s) for 
review and the examination report(s) must 
indicate whether such review was 
accomplished. After examination and review 
of the claims folder, the examiner(s) 
should address the following:

*	As to each diagnosed disorder, indicate 
whether it is at least as likely as not 
that any current disorder(s) is/are 
etiologically related to either the 
Veteran's period of active service or 
his service-connected diabetes mellitus, 
type II.  With regard to the 
relationship to diabetes, the 
examiner(s) is(are) asked to opine 
whether it is at least as likely as not 
that the Veteran's disorders were caused 
or permanently aggravated beyond the 
normal course of progression by his 
service- connected diabetes mellitus, 
type II.

The claims file must be made available to 
the examiner(s) and the examiner(s) should 
indicate in his/his report whether or not 
the claims file was reviewed. A rationale 
for any opinion expressed should be 
provided reconciling all conflicting 
medical evidence, to include the July 2006 
VA examination.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

4.  After the above is complete, and after 
complete development and adjudication of 
inextricably intertwined issues is 
complete, readjudicate the Veteran's 
claims.  If the claims remain denied, 
provide the appellant a supplemental 
statement of the case (SSOC), to include 
consideration of all evidence received 
since the September 2003 statement of the 
case (SOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


